DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 are objected to because of the following informalities: 
In claim 1, line 12, “a case where the towed vehicle is coupled to the towing vehicle” should be “a first case where the towed vehicle is coupled to the towing vehicle”
In claim 1, line 13, “a case where the towed vehicle is not coupled to the towing vehicle” should be “a second case where the towed vehicle is not coupled to the towing vehicle”
In claim 2, line 5, “a backward movement” should be “the backward movement”
In claim 3, line 4, “a farthest position” should be “the farthest position”
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 20180061102) and in view of Kothari (US 20170313248).

	Regarding claim 1, Goto teaches (Currently Amended) a peripheral monitoring apparatus (Goto: i.e. Drive Assist Device 1 – fig. 1) comprising: 
	a hardware processor (Goto: i.e. display processor 15 – fig. 1) configured to:  
	acquire captured image data (Goto: i.e. image acquisition unit 12, rear-view image, generated image data – fig. 1, paras. 0021, 00299) obtained by capturing (Goto: i.e. rear camera 2 arranged to capture an image behind the towing vehicle, including the hitch D – figs. 2, 4, para. 0021), from a towing vehicle (Goto: i.e. towing vehicle, hitch D – fig. 4, para. 0021) to which a towed vehicle (Goto: i.e. towed vehicle – fig. 4, para. 0020) is coupleable (Goto: i.e. towing vehicle connects the hitch D (connector of towing vehicle) provided to the rear thereof to the connector F of a towed vehicle to pull the towed vehicle – fig. 4, paras. 0020, 0025, 0052), a region behind the towing vehicle (Goto: i.e. road surface, image behind the towing vehicle – para. 0021); 
	acquire coupling information (Goto: i.e. predicted course lines A, distance indicator line B, distance indicator line B includes end segments C which indicate information on the level of the hitch of the towing vehicle, drive assist function for connecting the towing vehicle to the towed vehicle, a position suitable for mating with the connector F of the towed vehicle, thereby aligning the hitch D of the towing vehicle with the connector F of the towed vehicle E, clearance – figs. 2, 4, paras. 0025, 0050, 0052) representing whether or not the towed vehicle is coupled to the towing vehicle (Goto: i.e. predicted course lines A, distance indicator line B, distance indicator line B includes end segments C which indicate information on the level of the hitch of the towing vehicle, drive assist function for connecting the towing vehicle to the towed vehicle, a position suitable for mating with the connector F of the towed vehicle, thereby aligning the hitch D of the towing vehicle with the connector F of the towed vehicle E, clearance decreases – figs. 2, 4, paras. 0025, 0050, 0052); 
	generate a reference line (Goto: i.e. predicted course lines A, distance indicator line B, distance indicator line B includes end segments C which indicate information on the level of the hitch of the towing vehicle – figs. 2, 4, para. 0032) to be a reference (Goto: i.e. predicted course lines A, predicted trajectory of the hitch of the towing vehicle (so as to produce a display in which a blank is created in the region) – figs. 2, 4, para. 0038) for a movement (Goto: i.e. shift position sensor 3, backward movement of the vehicle (i.e., reverse R position)– paras. 0022, 0027, 0033) of the towing vehicle when the towing vehicle moves backward (Goto: i.e. backward movement of the vehicle (i.e., reverse R position) – paras. 0027, 0033); and 
	… of the reference line to be displayed after being superimposed on an image (Goto: i.e. superimposition image generation unit 14 – paras. 0027, 0031, 0050) being based on the captured image data (Goto: i.e. superimposed upon a rear-view image – paras. 0031, 0050), 
	… being performed between a case where the towed vehicle is coupled to the towing vehicle (Goto: i.e. predicted course lines A, distance indicator line B, distance indicator line B includes end segments C which indicate information on the level of the hitch of the towing vehicle, drive assist function for connecting the towing vehicle to the towed vehicle, a position suitable for mating with the connector F of the towed vehicle, thereby aligning the hitch D of the towing vehicle with the connector F of the towed vehicle E, clearance – figs. 2, 4, paras. 0025, 0050, 0052) and a case where the towed vehicle is not coupled to the towing vehicle (Goto: fig. 4).  

However, Goto does not teach switch display modes.

Kothari (US 20170313248) discloses the following claim limitations:
	switch (Kothari: i.e. switch to an enlarged view of one of the multiple rear views – para. 0026) display modes (Kothari: i.e. split view mode, enlarged view mode – paras. 0026, 0060)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Drive Assist System, as disclosed by Goto, and further incorporate switch display modes, as taught by Kothari, for the benefit of an automotive audio visual system comprising of a display screen on the vehicle to display multiple rear views in a split view mode and an enlarge view of one of the multiple rear views (Kothari: paras. 0002, 0060).

	Regarding claim 2, Goto and Kothari teaches (Currently Amended) the peripheral monitoring apparatus according to claim 1, wherein the hardware processor is configured to:  further 
	acquire current steering angle information (Goto: i.e. steering angle sensor 4 detects a steering angle of the towing vehicle – fig. 1, para. 0022) of the towing vehicle, 
	generate, as at least part of the reference line (Goto: fig. 4), a trajectory line (Goto: i.e. predicted course lines A, predicted trajectory of the hitch of the towing vehicle (so as to produce a display in which a blank is created in the region) – figs. 2, 4, para. 0038) representing at least part of a backward movement trajectory (Goto: fig. 4) of the towing vehicle when the towing vehicle moves backward (Goto: i.e. backward movement of the vehicle (i.e., reverse R position) – paras. 0027, 0033),
	the trajectory line being generated based on the7PRELIMINARY AMENDMENTAttorney Docket No.: Q254124 Appln. No.: Not Yet Assignedsteering angle information (Goto: i.e. superimposition image generation unit 14 generates a superimposition image including a pair of left and right predicted course lines of the towing vehicle and a distance indicator line that is an index of a distance from the towing vehicle, on the basis of the clearance specified by the distance specifying unit 13 and the steering angle of the towing vehicle detected by the steering angle sensor 4 – para. 0031), and switch display modes of the trajectory line (Kothari: i.e. split view mode, enlarged view mode – para. 0060).  

	The same motivation for claim 2 is applied as above for claim 1.

	Regarding claim 3, the above combination teaches (Currently Amended) the peripheral monitoring apparatus according to claim 1, wherein the hardware processor is configured to perform display such that 
	a second farthest display position (Goto: i.e. hitch D, Connector F, distance indicator line B includes end segments C, predicted trajectory of the hitch of the towing vehicle (so as to produce a display in which a blank is created in the region) – fig. 4, paras. 0038, 0050) is closer to a rear portion of the towing vehicle (Goto: i.e. hitch D – fig. 4) than a first farthest display position (Goto: i.e. hitch D, Connector F, distance indicator line B includes end segments C, predicted trajectory of the hitch of the towing vehicle (so as to produce a display in which a blank is created in the region) – fig. 4, paras. 0038, 0050), 
	the first farthest display position is a farthest position (Goto: i.e. hitch D, Connector F, distance indicator line B includes end segments C, predicted trajectory of the hitch of the towing vehicle (so as to produce a display in which a blank is created in the region) – fig. 4, paras. 0038, 0050) from the rear portion of the towing vehicle out of position of the reference line displayed (Goto: i.e. hitch D, Connector F, distance indicator line B includes end segments C, predicted trajectory of the hitch of the towing vehicle (so as to produce a display in which a blank is created in the region) – fig. 4, paras. 0038, 0050) when the towed vehicle is not coupled to the towing vehicle (Goto: fig. 4), and 
	the second farthest display position is a farthest position (Goto: i.e. hitch D, Connector F, distance indicator line B includes end segments C, predicted trajectory of the hitch of the towing vehicle (so as to produce a display in which a blank is created in the region) – fig. 4, para. 0038) from the rear portion of the towing vehicle out of position of the reference line displayed (Goto: i.e. hitch D, Connector F, distance indicator line B includes end segments C, predicted trajectory of the hitch of the towing vehicle (so as to produce a display in which a blank is created in the region) – fig. 4, para. 0038) when the towed vehicle is coupled to the towing vehicle (Goto: i.e. predicted course lines A, distance indicator line B, distance indicator line B includes end segments C which indicate information on the level of the hitch of the towing vehicle, drive assist function for connecting the towing vehicle to the towed vehicle, a position suitable for mating with the connector F of the towed vehicle, thereby aligning the hitch D of the towing vehicle with the connector F of the towed vehicle E – figs. 2, 4, paras. 0025, 0050, 0052).  

	Regarding claim 4, the above combination teaches (Currently Amended) the peripheral monitoring apparatus according to claim 3, wherein the hardware processor is configured to 
	determine the second farthest display position of the reference line (Goto: i.e. distance indicator line B – fig. 4, para. 0050), based on a coupling distance between the towing vehicle and the towed vehicle (Goto: i.e. distance indicator line B – fig. 4, para. 0050).  

	Regarding claim 5, the above combination teaches (Currently Amended) the peripheral monitoring apparatus according to claim 1, wherein, when the display modes of the reference line are switched, the hardware processor is configured to 
	include part of a first reference line (Goto: i.e. predicted course lines A, distance indicator line B, distance indicator line B includes end segments C which indicate information on the level of the hitch of the towing vehicle – figs. 2, 4) in a second reference line (Goto: i.e. predicted course lines A, distance indicator line B, distance indicator line B includes end segments C which indicate information on the level of the hitch of the towing vehicle – figs. 2, 4), 
	the first reference line being displayed when the towed vehicle is not coupled to the towing vehicle (Goto: clearance - fig. 4, para. 0050), 
	the second reference line being displayed when the towed vehicle is coupled to the towing vehicle (Goto: i.e. predicted course lines A, distance indicator line B, distance indicator line B includes end segments C which indicate information on the level of the hitch of the towing vehicle, drive assist function for connecting the towing vehicle to the towed vehicle, a position suitable for mating with the connector F of the towed vehicle, thereby aligning the hitch D of the towing vehicle with the connector F of the towed vehicle E, clearance – figs. 2, 4, paras. 0025, 0050, 0052).

The same motivation for claim 5 is applied as above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is 571-270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        07/29/2021